209 F.3d 1027 (7th Cir. 2000)
Alexander BLANEY,    Plaintiff-Appellant,v.Togo D. WEST, Jr., Secretary  of the Department of the Army,    Defendant-Appellee.
No. 99-1524
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 3, 1999Decided April 12, 2000As Amended April 26, 2000.

Appeal from the United States District Court   for the Eastern District of Wisconsin.  No. 98 C 18--Rudolph T. Randa, Judge.
Before POSNER, Chief Judge, COFFEY and ROVNER,  Circuit Judges.
ROVNER, Circuit Judge.


1
Alexander Blaney filed an  age discrimination suit against the Department of  the Army, but failed to properly serve the  defendant. The district court dismissed the case  sua sponte because of the service defect. Blaney  sought to correct the problem by refiling and  reserving the suit, but the statute of  limitations had passed, and that suit was  dismissed as well. Blaney followed up with a Rule  60(b)(4) motion for the first suit, claiming the  judgment was void because he had not received  notice before the court entered the dismissal.  The district court denied the motion and Blaney  appeals. We affirm.

I.

2
Blaney, a 54-year-old disabled veteran, applied  for a number of warehouse positions with the  Department of the Army in 1990. Blaney believed  he was more qualified for the jobs than the 39-  year-old and 41-year-old men who were eventually  hired for two of the positions, and Blaney  therefore decided to sue the Army. For seven  years, he proceeded pro se through the  administrative processes of both the Army and the  EEOC, receiving unfavorable rulings in both of  those forums. The EEOC issued its final  administrative denial on December 5, 1997,  sending Blaney a right-to-sue letter detailing  the procedure for him to follow if he wished to  pursue a claim against the government in federal  court. Blaney doubted his ability to proceed pro  se at that point, and hired an attorney to file  the suit. Blaney's counsel filed the suit on  January 9, 1998.


3
Unfortunately, Blaney's counsel had never sued  a federal government agency before, and when it  came time to serve the defendant, counsel  misapprehended part of the right-to-sue letter.  The letter advised:


4
If you file a civil action, YOU MUST NAME AS THE  DEFENDANT IN THE COMPLAINT THE PERSON WHO IS THE  OFFICIAL AGENCY HEAD OR DEPARTMENT HEAD,  IDENTIFYING THAT PERSON BY HIS OR HER FULL NAME  AND OFFICIAL TITLE.


5
R. 1, attachment (emphasis in original). Counsel  read this statement in conjunction with Rule 4 of  the Federal Rules of Civil Procedure, and decided  that service was governed by Rule 4(e), "Service  Upon Individuals Within a Judicial District of  the United States." Using this rule as his guide,  counsel served Togo West, the Secretary of the  Department of the Army. He filed proof of service  with the trial court and sent a courtesy copy to  the Office of General Counsel, Department of the  Army, at the Pentagon.


6
On March 25, 1998, after 60 days passed from  the time of service, and having received no  answer or response of any kind from the  defendant, counsel filed a motion for entry of  default judgment based on the non-appearance of  the defendant. A few weeks later, counsel  received a letter from the local United States  Attorney's office, explaining that counsel had  improperly served the government. The letter,  which was also delivered to the district court,  explained that the plaintiff had not effected  service properly under Rule 4(i), "Service Upon  the United States, and Its Agencies,  Corporations, or Officers." Rule 4(i) required  the plaintiff to serve the United States Attorney  in the district in which the case was filed, and  also required the plaintiff to serve the Attorney  General of the United States, neither of which  Blaney had accomplished. The letter indicated  that the U.S. Attorney's office had reviewed the  court file and was aware of Blaney's motion for  a default judgment, which was improper in light  of the plaintiff's failure to properly serve the  government. The letter anticipated that Blaney's  counsel would withdraw the application for  default judgment, and would serve the United  States properly with copies of the summons and  complaint pursuant to Rule 4(i).


7
Inexplicably, Blaney's counsel did not  investigate further. He believed that service was  proper, that the letter from the U.S. Attorney's  office constituted an appearance, and that  withdrawing the application for a default motion  would essentially resurrect the Army's defense  after Blaney had already obtained a judgment.  Counsel also mistakenly believed that if there  was a defect in the proof of service or the  motion for a default judgment that he had filed  with the district court, the court would have  rejected those documents.Encouraged by the  silence of the district court and confident of  his interpretation of the right-to-sue letter,  Blaney's counsel did nothing for two months. In  early June 1998, counsel suddenly began to  consider the possibility that the government was  right, and that he should have served the  government using Rule 4(i) instead of 4(e). But  still, counsel did nothing. In mid-June, he  called the Assistant United States Attorney who  authored the letter and left a message suggesting  that some progress could be made on the case and  that the parties could perhaps enter into a  stipulation. The AUSA did not respond to the  message and a few weeks later, on June 30, 1998,  the district court dismissed the case sua sponte  for failure to serve the defendant.


8
Blaney did not appeal that dismissal and did  not file a Rule 59(e) motion to alter or amend  the judgment. Although the statute of limitations  had run, Blaney's counsel refiled the case the  very next day, believing the statute of  limitations had been tolled by the filing of the  original complaint. The refiled case was assigned  to a different district court judge. This time,  Blaney served the government pursuant to Rule  4(i), and the government promptly moved to  dismiss the case on the grounds that more than 90  days had passed since the issuance of the right  to sue letter. The second district court granted  this motion to dismiss in October 1998. A few  days later, Blaney filed a Rule 60(b)(4) motion  in the first case, contending that the judgment  was void because it was entered without notice  and an opportunity to respond and therefore was  entered without due process. The first district  court denied the motion, and it is that denial  that Blaney appeals here.

II.

9
Blaney frames the issues on appeal as two-fold:  first, he contends that the district court abused  its discretion by failing to find that the June  30, 1998 judgment, dismissing the case sua  sponte, was void as a matter of law. Second,  Blaney charges that the district court abused its  discretion by failing to fully consider and  sufficiently balance the equities, which he  claims favored allowing him to re-serve the  complaint, under Panaras v. Liquid Carbonic  Industries Corp., 94 F.3d 338 (7th Cir. 1996).  The government counters that the judgment was not  void because Blaney was on notice from the  government that he had failed to effect proper  service, and that he had an opportunity to  respond after the court entered the judgment but  declined to use that opportunity. The government  also contends that Blaney did not preserve the  second issue because he did not appeal the  district court's original sua sponte dismissal  within the time allotted by the Federal Rules of  Appellate Procedure. According to the government,  Blaney may not therefore raise his Panaras  argument in this Court, but may appeal only the  denial of the Rule 60(b)(4) motion.


10
Blaney cites Panaras for the proposition that  the district court must consider whether a  permissive extension of time is warranted under  the equities even when the plaintiff cannot show  good cause for failure to effect proper service.  Panaras indeed holds that even absent a showing  of good cause, the district court must still  consider whether a permissive extension of time  is warranted. 94 F.3d at 341. That case also sets  forth certain factors the district court may want  to consider in exercising its discretion,  including whether the statute of limitations  would bar any refiled action. Blaney argues that  the district court did not fully consider the  equities, instead focusing its attention only on  the factors that disfavored a permissive  extension. Blaney urges us to find that the  district court abused its discretion by not  considering the facts in Blaney's favor, namely  that he is a disabled veteran, that his counsel's  mistake was made in good faith, that he proceeded  for seven years pro se only to have his case  dismissed on a technicality. But the government  is correct. Blaney did not preserve this issue  because he did not appeal the district court's  June 30, 1998 ruling. See Browder v. Director,  Dept. of Corrections of Illinois, 434 U.S. 257,  263 n.7 (1978) (appeal from denial of Rule 60(b)  motion does not bring up the underlying judgment  for review). Instead, he chose to refile the  action even though the statute of limitations had  passed. He did not bring a Rule 59(e) motion,  which would have tolled the time for him to file  his appeal. See Mares v. Busby, 34 F.3d 533, 535  (7th Cir. 1994). He waited until the second  district court dismissed the second action, and  then took his chances on a Rule 60(b)(4) motion.  He is now limited to that motion as to what he  may argue before this Court.


11
His Rule 60(b)(4) motion is as ill-fated as his  Panaras argument. Rule 60(b)(4) provides that a  court may relieve a party from a final judgment  if the judgment is void. "A judgment is not void  unless the court that rendered it lacked  jurisdiction or acted in a manner inconsistent  with due process of law." Webb v. Dick James  Ford, 147 F.3d 617, 622 (7th Cir. 1998).  Generally, we review the district court's Rule  60(b) decisions for abuse of discretion. See  Bally Export Corp. v. Balicar, Ltd., 804 F.2d 398, 400 (7th Cir. 1986). However, for a Rule  60(b)(4) motion, district courts have little  leeway. Once a district court decides that the  underlying judgment is void, the trial judge has  no discretion and must grant the appropriate  60(b) relief. Id. It is a per se abuse of  discretion to deny a Rule 60(b)(4) motion when  the trial court has no jurisdiction over the  action. See also United States v. Indoor  Cultivation Equipment from High Tech Indoor  Garden Supply, 55 F.3d 1311, 1316-17 (7th Cir.  1995) (broad discretion ordinarily applicable in  Rule 60 (b) motions does not apply to 60(b)(4)  motions; because void judgments are legal  nullities, district courts have little leeway and  if the underlying judgment is void, it is a per  se abuse of discretion for a district court to  deny a movant's motion to vacate the judgment  under Rule 60(b)(4)). Blaney contends that the  judgment here is void because it was entered  without notice and an opportunity to be heard.  The rule under which the district court dismissed  provides:


12
If service of the summons and complaint is not  made upon a defendant within 120 days after the  filing of the complaint, the court, upon motion  or on its own initiative after notice to the  plaintiff, shall dismiss the action without  prejudice as to that defendant or shall direct  that service be effected within a specified time;  provided that if the plaintiff shows good cause  for the failure, the court shall extend the time  for service for an appropriate period.


13
Fed. R. Civ. Pro. 4(m). Blaney posits that under  the plain language of this rule, the district  court was required to notify him before it  dismissed the lawsuit, and that due process  additionally required that he be given an  opportunity to respond.


14
The government responds that its letter sufficed  as notice to Blaney that service had not been  effected properly, and that the judgment itself  also fulfilled the notice requirement. Blaney  could have responded once the judgment was  entered by filing a motion to reconsider,  according to the government. Two other circuits  have held that when a plaintiff has an  opportunity to request reconsideration, the  plaintiff is not prejudiced by the district  court's failure to provide advance notice of its  intention to dismiss for defective service. See  Ruiz Varela v. Sanchez Velez, 814 F.2d 821, 823  (1st Cir. 1987) (trial court's order of dismissal  itself gives plaintiff notice and an opportunity  to respond where plaintiff had an opportunity to  file and did file a motion for reconsideration  following dismissal for defective service); Whale  v. United States, 792 F.2d 951, 952-53 (9th Cir.  1986) (plaintiff not prejudiced by lack of notice  when plaintiff had an adequate opportunity to  demonstrate good cause in Rule 60(b) motion  following dismissal). But see Smith-Bey v. Cripe,  852 F.2d 592, 593 (D.C. Cir. 1988) (sua sponte  dismissal for failure to effect service without  actual or constructive notice as to impending  dismissal was error where plaintiff did not move  for reconsideration because of pro se status, and  thus had no real opportunity to respond).  Although we agree that the better course is for  the district court to give actual notice before  entering an order dismissing the case, we join  the First and Ninth Circuits in finding that  where the plaintiff was not prejudiced by the  lack of notice, the error is harmless. See Ruiz  Varela, 814 F.2d at 823.


15
In the instant case, Blaney had two  opportunities to ask the court to reconsider its  decision. He could have filed a Rule 59(e) motion  to alter or amend the judgment within 10 days of  the entry of the judgment. He chose not to do so.  He also had an opportunity under Rule 60(b) to  ask the court to relieve him from a final  judgment, and he did take advantage of that  opportunity, filing a motion under Rule 60(b)(4).  The district court considered Blaney's arguments  in full, noting that Blaney conceded he did not  have good cause for his failure to properly  effect service, and noting that the statute of  limitations had run. The district court was not  persuaded on balance that Blaney should be  relieved of the judgment because he inexplicably  ignored the letter from the U.S. Attorney's  office explaining his error and continued to  "affirmatively neglect" his obligation under Rule  4. Because Blaney was not prejudiced by the  district court's failure to provide notice before  the dismissal, we find that the error was  harmless. The lack of notice before the entry of  the judgment certainly did not rise to the level  of a violation of due process in this case  because Blaney received notice from the judgment  itself and had ample opportunity after the entry  of the judgment to make his case to the district  court. Therefore, the judgment was not void.


16
AFFIRMED.